Exhibit 10.1

 

SIXTH AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Sixth Amendment to Amended and Restated Credit Agreement (the “Amendment”),
is made this 2nd day of April, 2015 among CROCS, INC., a corporation organized
under the laws of the State of Delaware (“Crocs”), CROCS RETAIL, LLC, a limited
liability company organized under the laws of the State of Colorado (“Retail”),
OCEAN MINDED, INC., a corporation organized under the laws of the State of
Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized under
the laws of the State of Colorado (“Jibbitz”), BITE, INC., a corporation
organized under the laws of the State of Colorado (“Bite”, together with Crocs,
Retail, Ocean, Jibbitz and each other Person joined as a borrower from time to
time to the Credit Agreement (as defined below), collectively “Borrowers” and
each a “Borrower”), the Lenders who have executed this Amendment and constitute
Required Lenders (collectively, the “Consenting Lenders” and each individually a
“Consenting Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for
Lenders (PNC, in such capacity, the “Administrative Agent”). All capitalized
terms used and not otherwise defined herein shall have the meaning ascribed
thereto in the below-defined Credit Agreement, as amended hereby.

 

BACKGROUND

 

A.                                    On December 16, 2011, Borrowers, Lenders
and Administrative Agent entered into, inter alia, that certain Amended and
Restated Credit Agreement (as same has been or may hereafter be amended,
modified, renewed, extended, restated or supplemented from time to time,
including without limitation as amended by that certain First Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of December 10, 2012, that certain Second Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of June 12, 2013, that
certain Third Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 27, 2013, that certain Fourth Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of March 27, 2014, and that certain Fifth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of September 26, 2014,
the “Credit Agreement”) to reflect certain financing arrangements among the
parties thereto.

 

B.                                    Borrowers have requested and
Administrative Agent and Consenting Lenders have agreed to modify certain terms
and provisions of the Credit Agreement on the terms and subject to the
conditions contained in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Amendments to Credit
Agreement. Upon the Effective Date (as defined below):

 

(a)                                 Revolving Credit Commitments. All references
in the Credit Agreement to “Revolver Commitments” shall be deemed to refer to
“Revolving Credit Commitments”.

 

--------------------------------------------------------------------------------


 

(b)                                 Revolving Facility Usage. All references in
the Credit Agreement to “Revolver Facility Usage” shall be deemed to refer to
“Revolving Facility Usage”.

 

(c)                                  Global Cash. The definition of Global Cash
in Section 1.1 of the Credit Agreement is amended and restated as follows:

 

Global Cash means unrestricted cash of the Borrowers on a Consolidated Basis
maintained in deposit accounts, as evidenced by the Borrowers’ most recent
financial statements, and as confirmed on a Compliance Certificate; provided,
however, that Global Cash shall not include cash of any Foreign Subsidiary that
is subject to a Lien securing any Indebtedness of such Foreign Subsidiary.

 

(d)                                 LIBOR Rate. The following is hereby added as
the last sentence of the definition of LIBOR Rate in Section 1.1 of the Credit
Agreement:

 

Notwithstanding the foregoing, if the LIBOR Rate determined as provided above
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

(e)                                  Permitted Liens. The definition of
Permitted Liens in Section 1.1 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (xv) thereof, changing the period
at the end of clause (xvi) thereof to “; and” and adding the following as clause
(xvii) thereof: “(xvii) first-priority Liens on assets (other than intellectual
property) of a Foreign Subsidiary that is not a Loan Party to the extent such
Liens only secure Indebtedness of such Foreign Subsidiary that is permitted
under Section 8.2.1(xvi).”

 

(f)                                   New Defined Terms. The following defined
terms are added to Section 1.1 of the Credit Agreement in the appropriate
alphabetical order:

 

Revolver Availability shall mean, as of any date of determination, the
difference between the Revolving Facility Usage as of such date of determination
and the aggregate Revolving Credit Commitments as of such date of determination.

 

(g)                                  Indebtedness of Foreign Subsidiaries.
Clause (xvi) of Section 8.2.1 of the Credit Agreement is amended and restated in
its entirety to read as follows:

 

(xvi)                       Indebtedness of Foreign Subsidiaries from third
party lenders and guaranties thereof permitted under
Section 8.2.3(iii) [Guaranties] in an aggregate amount not to exceed $75,000,000
at any time;

 

(h)                                 Guarantees for Foreign Subsidiaries. Clause
(iii) of Section 8.2.3 of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

(iii)                               guaranties by Crocs or any Foreign
Subsidiary of Indebtedness not to exceed $75,000,000 in the aggregate
outstanding at any time (excluding guaranties of Lender Provided Hedges);

 

(i)                                     Loans and Investments. Clause (iv) of
Section 8.2.4 of the Credit Agreement is amended and restated in its entirety to
read as follows:

 

(iv)                              investments in and loans and advances to
Foreign Subsidiaries to the extent that (A) such intercompany loans do not
exceed $50,000,000 in the aggregate outstanding at any time, (b) no Potential
Default or Event of Default has occurred or would occur after giving pro forma
effect to such intercompany loans, and (c) Availability is greater than or equal
to $35,000,000 after giving pro forma effect to such intercompany loans;

 

(j)                                    Dividends and Related Distributions.
Clauses (iii) and (iv) of Section 8.2.5 of the Credit Agreement are amended and
restated in their entirety to read as follows:

 

(iii)                               purchases, redemptions or retirements of
equity interests of any Borrower (A) during the period from January 1, 2014
through December 31, 2014 in the amount not exceeding $146,000,000 and (B) so
long as (1) the aggregate amount of all such purchases, redemptions or
retirements does not exceed (x) $350,000,000 in the aggregate since January 1,
2014 and (y) $200,000,000 in the aggregate in any fiscal year, and (2) at the
time of and after giving pro forma effect to such purchases, redemptions or
retirements, (I) no Potential Default or Event of Default has occurred and is
continuing or would occur, and (II) Revolver Availability is not less than
$25,000,000; provided, however, up to $35,000,000 of any purchases, redemptions
or retirements of such equity interests of any Borrower made on or after
April 1, 2015 shall not be subject to the conditions in the foregoing clause
(B)(2);

 

(iv) [reserved]; and

 

(k)                                 Minimum Fixed Charge Coverage Ratio.
Section 8.2.14 of the Credit Agreement is amended and restated in its entirety
to read as follows:

 

8.2.14              Minimum Fixed Charge Coverage Ratio. When measured for the
four fiscal quarter period ending on each measurement date set forth below, the
Loan Parties shall maintain a Fixed Charge Coverage Ratio of not less than the
ratio set forth below opposite thereto:

 

3

--------------------------------------------------------------------------------


 

 

 

Minimum Fixed Charge

 

Measurement Date

 

Coverage Ratio

 

March 31, 2015

 

1.00 to 1.00

 

June 30, 2015

 

1.00 to 1.00

 

September 30, 2015

 

1.00 to 1.00

 

December 31, 2015

 

1.00 to 1.00

 

March 31, 2016

 

1.15 to 1.00

 

June 30, 2016 and the last day of each fiscal quarter thereafter

 

1.25 to 1.00

 

 

Notwithstanding anything to the contrary, for purposes of calculating the Fixed
Charge Coverage Ratio for any applicable testing period, any costs incurred in
fiscal year 2014 by the Loan Parties in connection with the implementation of a
SAP software system, in an aggregate amount not to exceed $30,000,000, shall not
be deemed to be Unfunded Capital Expenditures or included in Fixed Charges.

 

(l)                                     Maximum Leverage Ratio. Section 8.2.15
of the Credit Agreement is amended and restated in its entirety as follows:

 

8.2.15              Maximum Leverage Ratio. When measured for the four fiscal
quarter period ending on each measurement date set forth below, the Loan Parties
shall maintain a Leverage Ratio of not more than the ratio set forth below
opposite thereto:

 

Measurement Date

 

Maximum Leverage Ratio

 

March 31, 2015

 

4.00 to 1.00

 

June 30, 2015

 

4.00 to 1.00

 

September 30, 2015

 

4.00 to 1.00

 

December 31, 2015

 

4.00 to 1.00

 

March 31, 2016

 

4.00 to 1.00

 

June 30, 2016 and the last day of each fiscal quarter thereafter

 

3.75 to 1.00

 

 

(m)                             Global Cash. Section 8.2.16 of the Credit
Agreement is amended and restated in its entirety as follows:

 

8.2.16             Global Cash. The Loan Parties shall at all times maintain
Global Cash of not less than $50,000,000, measured as of the last day of each
fiscal quarter.

 

(n)                                 Compliance Certificate. Exhibit 8.3.3 of the
Credit Agreement is hereby replaced by Exhibit 8.3.3 attached hereto.

 

4

--------------------------------------------------------------------------------


 

Section 2.                                          Acknowledgment of
Guarantors. With respect to the amendments to the Credit Agreement effected by
this Amendment, each Guarantor signatory hereto hereby acknowledges and agrees
to this Amendment and confirms and agrees that its Guaranty Agreement (as
modified and supplemented in connection with this Amendment) and any other Loan
Document to which it is a party is and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of this Amendment, each
reference in such Guaranty or Loan Document to the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
modified by this Amendment. Although Administrative Agent and the Consenting
Lenders have informed the Guarantors of the matters set forth above, and the
Guarantors have acknowledged the same, each Guarantor understands and agrees
that neither Administrative Agent nor any Lender has any duty under the Credit
Agreement, the Guaranty Agreements or any other Loan Document to so notify any
Guarantor or to seek such an acknowledgement, and nothing contained herein is
intended to or shall create such a duty as to any transaction hereafter.

 

Section 3.                                          Amendment Fee. In
consideration of the agreements of the Consenting Lenders set forth herein,
Borrowers hereby agree, jointly and severally, to pay to Administrative Agent,
for the ratable benefit of the Consenting Lenders, an amendment fee in the
amount of $50,000 (the “Amendment Fee”), which fee is fully-earned as of and due
and payable on the date of this Amendment and is non-refundable once paid.

 

Section 4.                                          Schedules. Administrative
Agent and the Consenting Lenders acknowledge and agree that they accept the
versions and updates to the Schedules attached hereto as Exhibit A which have
been delivered in accordance with Section 6.2 of the Credit Agreement.

 

Section 5.                                          Conditions Precedent. This
Amendment shall be effective upon (the “Effective Date”):

 

(a)                                 Administrative Agent’s receipt of this
Amendment fully executed by the Borrowers, the Guarantors, Administrative Agent
and Consenting Lenders;

 

(b)                                 Administrative Agent’s receipt of the
Amendment Fee in U.S. Dollars in immediately available funds; and

 

(c)                                  Receipt by Administrative Agent of original
stock powers executed by Crocs with respect to each of (1) Stock Certificate
Number C-3 for 50,000 shares of common stock of Ocean, and (2) Stock Certificate
Number C-3 for 50,000 shares of common stock of Bite.

 

Section 6.                                          Representations and
Warranties. Each Loan Party:

 

(a)                                 reaffirms all representations and warranties
made to Administrative Agent and Lenders under the Credit Agreement and all of
the other Loan Documents and confirms that all are true and correct in all
material respects as of the date hereof (except (i) to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such

 

5

--------------------------------------------------------------------------------


 

other specific date, and (ii) to the extent any such representations and
warranties are qualified by materiality, in which case such representations and
warranties were true and correct in all respects);

 

(b)                                 reaffirms all of the covenants contained in
the Credit Agreement, covenants to abide thereby until satisfaction in full of
the Obligations and termination of the Credit Agreement and the other Loan
Documents;

 

(c)                                  represents and warrants to the
Administrative Agent and the Lenders that no Potential Default or Event of
Default has occurred and is continuing under any of the Loan Documents or will
result from this Amendment;

 

(d)                                 represents and warrants to the
Administrative Agent and the Lenders that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)                                  represents and warrants to the
Administrative Agent and the Lenders that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

Section 7.                                          General Provisions.

 

(a)                                 Payment of Expenses. Borrowers shall pay or
reimburse Administrative Agent and Lenders for their reasonable attorneys’ fees
and expenses in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto.

 

(b)                                 Reaffirmation. Except as modified by the
terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all of the other Loan Documents are hereby reaffirmed by each Loan
Party and shall continue in full force and effect as therein written.

 

(c)                                  Third Party Rights. No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings. The headings of any paragraph of
this Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Modifications. No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                   Governing Law. This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

(g)                                  Counterparts. This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or PDF shall be deemed to be an
original signature hereto.

 

(Signature Pages Follow)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWERS:

 

 

 

CROCS, INC.

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name:

Jeffrey J. Lasher

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CROCS RETAIL, LLC

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name:

Jeffrey J. Lasher

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

OCEAN MINDED INC.

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name:

Jeffrey J. Lasher

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name:

Jeffrey J. Lasher

 

Title:

Manager

 

 

 

 

 

 

 

BITE, INC.

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name:

Jeffrey J. Lasher

 

Title:

Chief Financial Officer

 

[Signature Page to Sixth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WESTERN BRANDS HOLDING COMPANY,
LLC

 

 

 

 

 

By:

/s/ Jeffrey J. Lasher

 

Name:

Jeffrey J. Lasher

 

Title:

Chief Financial Officer

 

[Signature Page to Sixth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

[Signature Page to Sixth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Monica Popowczak

 

Name:

Monica Popowczak

 

Title:

Authorized Officer

 

[Signature Page to Sixth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Matthew D. Nierenberg

 

Name:

Matthew D. Nierenberg

 

Title:

Vice President

 

[Signature Page to Sixth Amendment (Crocs)]

 

--------------------------------------------------------------------------------